DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 5, 8 are objected to because of the following informalities:  
In claim 1, line 11 “a pair of enlarged section” should be ---a pair of enlarged sections---. 
In claim 5, line 14 “a pair of enlarged section” should be ---a pair of enlarged sections---. 
In claim 8, line 16 “a pair of enlarged section” should be ---a pair of enlarged sections---. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “inner and outer stents” in line 2, and then recites “the outer stent” in line 6 and “the inner stent” twice in lines 6-8.  This implies that line 2 refers to one inner stent and one in addition to the previously recited “outer stent.”  Additionally, while lines 6-8 and 10-12 recite “the inner stent,” this limitation is indefinite as the claim has not set forth that there is only one inner stent.  Examiner suggests reciting ---the stent comprising an inner stent and a pair of outer stents--- in line 2, and then subsequently referring to ---the inner stent--- and ---the pair of outer stents--- or ---each of the outer stents--- in the remainder of the claim to consistently identify and refer to a single inner stent and two outer stents. 
Claim 1 further recites “an enlarged section” and “a bending section” in singular form and then refers to “a pair of enlarged section[s]” and “bending sections.”  This recitation is indefinite as it is unclear whether one single section meets the claim, or whether multiple sections are required. 
Claim 2 is indefinite for referring to a single outer stent whereas independent claim recites “a pair of outer stents.” 
Claim 5 recites “inner and outer stents” in line 2, and then recites “the outer stent” in line 6, 11, and 12, and “the inner stent” twice in lines 6-8.  This implies that line 2 refers to one inner stent and one outer stent.  However, claim 5 goes on to recite “a pair of outer stents” in line 13 and then refer to “the outer stent” in line 18.  This is indefinite as the recitation “the outer stent” implies a singular outer stent which contradicts “a pair of outer stents.”  Further, “a pair” is a new recited claim element, which implies that the pair is in addition to the previously recited “outer stent.”  Additionally, while lines 6-8, 14-
Claim 5 further recites “an enlarged section” and “a bending section” in singular form and then refers to “a pair of enlarged section[s]” and “bending sections.”  This recitation is indefinite as it is unclear whether one single section meets the claim, or whether multiple sections are required. 
Claims 6-7 are indefinite for referring to a single outer stent whereas independent claim recites “a pair of outer stents.” 
Claim 8 recites “inner and outer stents” in line 2, and then recites “the outer stent” in line 6, 11, and 12, and “the inner stent” twice in lines 6-8.  This implies that line 2 refers to one inner stent and one outer stent.  However, claim 8 goes on to recite “a pair of outer stents” in line 15 while also referring to “the outer stent” in line 6, 13-14 and 20.  This is indefinite as the recitation “the outer stent” implies a singular outer stent which contradicts “a pair of outer stents.”  Further, “a pair” is a new recited claim element, which implies that the pair is in addition to the previously recited “outer stent.”  Additionally, while lines 6-8, 11-12, 15-17, and 19 recite “the inner stent,” this limitation is indefinite as the claim has not set forth that there is only one inner stent.  Examiner suggests reciting ---the stent comprising an inner stent and a pair of outer stents--- in line 2, and then subsequently referring to ---the inner stent--- and ---the pair of outer 
Claim 8 further recites “an enlarged section” and “a bending section” in singular form and then refers to “a pair of enlarged section[s]” and “bending sections.”  This recitation is indefinite as it is unclear whether one single section meets the claim, or whether multiple sections are required. 
Claims 9-11 are indefinite for referring to a single outer stent whereas independent claim recites “a pair of outer stents.” 
Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art is Shu et al. (Pub. No.: US 2019/0000606), disclosing a stent having a first tube body and a second body sleeved outside the second body with a gap formed therebewteen (e.g., fig. 1, fig. 15, abstract).  The stent may be covered by a PTFE graft (e.g., para. 57).  The second body is an outer stent with an enlarged section and a bending section (e.g., fig. 1, 15).  However, Shu lacks a pair of outer stents fitted on both ends of the inner stent such that a pair of enlarged sections face each other. 
The next closest prior art is Shin et al. (Pub. No.: US 2009/0192588), disclosing a stent having an inner stent 23 and outer stent 10 (e.g., fig. 4A, 4B), the outer stent having an enlarged section and a bending section (e.g., fig. 4A).  While Shin teaches multiple hook shaped stents 100 in a separate embodiment (e.g., fig. 5), Shin does not fairly teach or suggest a pair of outer stents fitted on the inner stent such that a pair of enlarged sections face each other.  Shin does disclose a PTFE or silicon covering (e.g., para. 64). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBA GANESAN/Primary Examiner, Art Unit 3774